Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Daugherty on June 25, 2021.

The application has been amended as follows:
In claim 1 line 9, after" first and second glass" delete --plate-- and insert "sheets".
In claim 1 line 12, after "near-infrared" delete --to-- and insert "and/or the".
In claim 1 line 15, after "wherein a portion of" insert "the near ultraviolet and/or a portion of".
Cancel claims 26-34.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 lines 8-10 now require that the combined nanoparticle polymer sheet be sandwiched between and in contact with two glass sheets.  Applicant's disclosure Toppari (WO 2015044525 A1).  Toppari does not teach this feature, nor does the related prior art provide a rationale for combining the glass sandwich with the other claim limitations to produce the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lin et al. (CN 102173133 A), hereinafter Lin.
Lin (figure 1) teaches a random network conductive layer composed of randomly crossed metal nanowires (4) sandwiched within two glass substrates (1 and 2).  Lin's invention is automotive glass with heating function (paragraph 1); it does not involve photovoltaics, plasmonics, or optics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721